Tlie opinion of tlie Court was delivered by
Watkins, J.
Plaintiff moves to dismiss this appeal on the following-grounds, viz:
1st. That the suspensive appeal bond is not conditioned that appellant shall prosecute his appeal; nor that he shall pay and satisfy “whatever judgment'may be rendered against him if he be cast in his appeal; ncr that he shall pay the cost of both the Supreme Court and inferior court if he be cast in his appeal.”
2d. That there is no order of appeal to support the bond last filed, on June 3,1886.
The judge a quo in his order, granted in open court appeals suspensive and devolutive returnable to this Court according to law on the-return day, and suspensive appeal bond was fixed according to law and the devolutive appeal bond at $175.
Appellant furnished a suspensive appeal bond in the sum of $1,300,. but the technical sufficiency of same is complained of and may be open to objection — but with reference to which we find it unnecessary to express an opinion, inasmuch as the appellant filed a devolutiveappeal bond before the return day had expired. This bond is not objected to as to form. The quotation from the order of appeal above-given was ample authority for it.
The fact that the transcript had been previously prepared and certificate signed makes no difference.
It was submitted to and filed by the clerk in time, as same was done-prior to the return day fixed in the order of appeal, granting both a devolutive and suspensive appeal. 35 Ann. 937, Thomas vs. Bienvenu.
Motion refused.